ERVIN, Judge.
We affirm Leonard George’s conviction for direct criminal contempt. Martinez v. State, 339 So.2d 1133 (Fla. 2d DCA 1976), approved, 346 So.2d 68 (Fla.1977); B.M. v. State, 523 So.2d 1185 (Fla. 2d DCA 1988). We reverse, however, that portion of George’s sentence prohibiting him from earning gain time or any other form of early release credit. Under section 951.21, Florida Statutes (1993), it is the Board of County Commissioners, and not the court, that has the authority to grant commutation of time for good conduct of county prisoners. Prangler v. State, 470 So.2d 105 (Fla. 2d DCA 1985).
AFFIRMED IN PART, REVERSED IN PART and REMANDED for further proceedings consistent with this opinion.
JOANOS and WOLF, JJ., concur.